DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a method of training in the use of an ultrasound apparatus, including the steps of monitoring the movement of a marker on a distal end of a shaft and determining a position and orientation of the shaft based on the movement of the marker.. 
Under MPEP 2106.04(a)(2)(lIl), concepts relating to mental processes, including  observations and evaluations, are drawn to abstract ideas. 
This judicial exception is not integrated into a practical application, nor do the claim include additional elements that are sufficient to amount to significantly more than the judicial exception, under the factors set forth in MPEP 2106.04(d).  Such factors include:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;

•    Transformation or reduction of a particular article to a different state of being;
•    Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

Consideration of the factors listed above pertaining to what is significantly more than the judicial exception weighs against patentability. The method does not involve an improvement in the function of a computer or other technology, as the use of a computer is not recited in the claims.  The invention is capable of being performed by a human being observing the movement of the shaft. The claimed method does not require the use of a particular machine, as the apparatus does not perform any portion of the method but rather is acted on by a user.  The claimed method also does not result in the transformation of a physical article. Under MPEP 2106.05(c), transformation to a different state or thing means more than simply using an article or changing a position or location of the article Dependent claims 18-20 also fail to recite limitations which would overcome the rejection.  Because the claimed invention does not involve significantly more than the abstract concept of tracking or organizing information, claims 17-20 are rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Casals Gelpi in view of Eggert.  Casals Gelpi discloses in the Figures .  
With respect to claims 3 and 18, the edges of the orifice into which the shaft is inserted inherently act as a “motion limiter” under the broadest reasonable interpretation of the claim language.  With respect to claims 8 and 16, the chamber of Casals Gelpi mimics a body.  With respect to claims 9-11, the specific types of organs recited in the claims are considered to be obvious variants on the teachings of Casals Gelpi.  With respect to claim 17, the combined teachings of Casals Gelpi and Eggert suggest the recited method of monitoring movement and determining a position and orientation of the shaft as recited.  With respect to claims 19 and 20, the recited means by which the position and orientation of the shaft are determined are considered to be obvious variants on the teachings of the prior art.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Casals Gelpi in view of Eggert, and further in view of Grubbs.  Casals Gelpi as viewed in combination with Eggert discloses or suggests the claim limitations with the exception .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Casals Gelpi in view of Eggert and Grubbs, and further in view of Rios.  Casals Gelpi as viewed in combination with Eggert and Grubbs discloses or suggests the claim limitations with the exception of the provision of a light source in the chamber as recited.  This feature is known in the art, as taught for example by Rios at paragraphs [0023-24], and would have been obvious to one of ordinary skill in the art for the purpose of enhancing the visibility of the interior of the chamber.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Casals Gelpi in view of Eggert, Grubbs and Rios, and further in view of Pravong.  Casals Gelpi as viewed in combination with Eggert, Grubbs and Rios discloses or suggests the claim limitations with the exception of the provision of a flexible tip to the instrument as recited.  This feature is known in the art, as taught for example by Pravong at paragraph [0022], and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results and for the purpose of enhancing the ability of the instrument to be inserted and moved within the chamber.

13 is rejected under 35 U.S.C. 103 as being unpatentable over Casals Gelpi in view of Eggert, and further in view of Pravong.  Casals Gelpi as viewed in combination with Eggert discloses or suggests the claim limitations with the exception of the provision of a flexible tip to the instrument as recited.  This feature is known in the art, as taught for example by Pravong at paragraph [0022], and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results and for the purpose of enhancing the ability of the instrument to be inserted and moved within the chamber.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Casals Gelpi in view of Eggert, and further in view of Rios.  Casals Gelpi as viewed in combination with Eggert discloses or suggests the claim limitations with the exception of the provision of a light source in the chamber as recited.  This feature is known in the art, as taught for example by Rios at paragraphs [0023-24], and would have been obvious to one of ordinary skill in the art for the purpose of enhancing the visibility of the interior of the chamber.

Allowable Subject Matter
Claim 1 is allowed.
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
February 2, 2022